Case: 10-40771    Document: 00511516574          Page: 1    Date Filed: 06/22/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           June 22, 2011

                                      No. 10-40771                         Lyle W. Cayce
                                                                                Clerk

ROY MAYNOR

                                                  Plaintiff - Appellant
v.

THE DOW CHEMICAL COMPANY

                                                  Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:07-CV-504


Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
        Roy Maynor sued his former employer, the Dow Chemical Company, under
the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. Maynor alleged,
among other claims, that Dow had fired him in retaliation for complaining about
Dow’s policy regarding training and skills assessments. The jury found that
Maynor had been fired in retaliation for activity protected by the FLSA.
Following the verdict, the district court granted Dow's motion for judgment as
a matter of law on the retaliation claim, finding that there was insufficient

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR . R. 47.5.4.
   Case: 10-40771      Document: 00511516574         Page: 2     Date Filed: 06/22/2011



                                      No. 10-40771

evidence for a reasonable jury to have found that Maynor had been fired because
of his engagement in protected activity. Maynor appealed.
       We affirm the district court’s judgment as a matter of law, finding that
Maynor failed to present a legally sufficient evidentiary basis for a reasonable
jury to find retaliation, for the reasons essentially as stated in the district court’s
thorough and well-considered July 19, 2010, Memorandum Opinion. While
Maynor’s oral complaint constituted protected activity under the FLSA,1 the
district court’s judgment as a matter of law was proper because the “facts and
inferences point so strongly and overwhelmingly” in favor of Dow’s explanation
of the reasons for Maynor’s termination that “reasonable men could not arrive
at a contrary verdict.” Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir.
1969) (en banc), overruled in other respects, Gautreaux v. Scurlock Marine, 107
F.3d 331, 336 (5th Cir. 1997) (en banc) (“A mere scintilla of evidence is
insufficient to present a question for the jury.... There must be a conflict in
substantial evidence to create a jury question.”); see also Bryant v. Compass
Group USA, Inc., 413 F.3d 471, 475 (5th Cir. 2005), cert. denied, 126 S.Ct. 1027
(2006) (same).
                                       AFFIRMED




       1
         The reasoning of the district court on this point has since been confirmed by the
United States Supreme Court in Kasten v. Saint-Gobain Performance Plastics Corp., 131
S.Ct. 1325, 1329 (2011) (finding that the FLSA’s term "filed any complaint" does include
oral as well as written complaints).

                                             2